Fourth Court of Appeals
                                 San Antonio, Texas
                                       January 23, 2018

                                     No. 04-17-00312-CR

                                Saturnino GUTIERREZ JR.,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 15-0462-CR-A
                           Honorable William Old, Judge Presiding


                                       ORDER
       After we granted Appellant’s first motion for extension of time to file the brief,
Appellant’s brief was due on January 19, 2018. See TEX. R. APP. P. 38.6(a). After the brief was
due, Appellant filed a second motion for a thirty-day extension of time to file the brief.
    Appellant’s motion is GRANTED; the brief is due on February 20, 2018. NO
FURTHER EXTENSIONS OF TIME TO FILE APPELLANT’S BRIEF WILL BE
GRANTED.



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of January, 2018.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court